 In the Matter of GREAT LAKES STEEL CORPORATIONandBROTHERHOODOF RAILROAD TRAINMENIn theMatter of GREAT LAKES STEEL CORPORATIONandBROTHERHOODOF LOCOMOTIVE FIREMEN AND ENGINEMENCases Nos. R-1311 and R-1312, respectivelySteel.ManufacturingIndustry-SypplennentalDecision-Representatives:eligibility to participate in choice:employee temporarily transferred to anotherdivision of the Company,eligible to vote ; alleged stipulation between Companyand unions excluding him from eligible voters, held not binding upon Board-Election Ordered:run-off.SUPPLEMENTAL DECISIONSECOND DIRECTION OF ELECTIONANDCERTIFICATION OF REPRESENTATIVES-September 19,1939On August 4, 1939, the National Labor Relations Board, hereincalledthe Board,issued aDecision and Direction of Elections 1 in theabove-entitledcase.The Direction of Elections provided' that sep-arate electionsby secret ballot be conducted within fifteen (15) daysfrom the date of the Direction among (1) the conductors and switch-men, and (2) the engineers, firemen, and hostlers, employed by theGreat Lakes Steel- Corporation at its Great Lakes Division,Ecorse,Michigan,during the period preceding the pay roll for March 10, 1939,including those hired since the date of hearing, but excluding thosewho had since quit or been discharged for cause, to determine whetherthe conductors and switchmen desired to be represented for the pur-poses ofcollective bargaining by the Brotherhood of Railroad Train-men, by the Independent Steel Workers Association, or by neither,and whether the engineers, firemen, and hostlers desired to be repre-sented forthe purposes of collective bargaining by the Brotherhoodof Locomotive Firemen and Enginemen, by the Independent SteelWorkers Association, or by neither..Pursuant to the Direction, elections by secret ballot were held onAugust 18, 1939, under the direction and supervision of the Regional114 N. L. R: B. 197.15 N. L. R. B., No. 57.510 GREAT LAKES STEEL CORPORATION511Director for the Seventh Region (Detroit, Michigan).On August21, 1939, the said Regional Director, -acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, issued and duly served upon the parties Election Re-ports on the elections.The Independent Steel Workers Associationfiled objections on August 25, 1939, to the Election Report concern-ing the election among the engineers, firemen, and hostlers, whichobjections are. discussed below.No objections to the conduct of theballot or to the Election Report concerning the election among theconductors and switchmen have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :°1.CONDUCTORS AND SWITCHMENTotal number eligible-------------------------------------68Total ballots cast----------------------------------------62Total number of votes for Brotherhood of Railroad Train-men ---------------------------------------------------36Total number of votes for Independent--------------------24Total number of votes for neither-------------------------2Total number of challenged ballots----------------------0Total number of blank ballots---------------------------0Total number of void ballots------------------------------02.ENGINEERS, FIREMEN, ANDHOSTLERSTotal number eligible------------------------------------40Total ballots cast----------------------------------------36Total number of votes for Brotherhood of Locomotive -Fire-men and Enginemen------- ---------------------------- '16Total number of votes for Independent---------------------18Total number of votes for neither--------------------------2Total number of challenged ballots------------------------0Total number of blank ballots----------------------------'0Total number of void ballots------------------------------0In its objections to the Election Report, the Independent SteelWorkers Association challenged the eligibility of one' Cyril Delisleto vote in the election among the engineers, firemen, and hostlers.It claimed that Delisle had voted in favor of the Brotherhood ofLocomotive Firemen and Enginemen and that the deletion of hisvote would give it a majority of the votes cast.On August 30, 1939,the Regional Director issued his report on the objections to the Elec-tion Report in 'which he concluded that the objections raised by theIndependent Steel Workers Association were without merit.The Election Report, the Objections to the Election Report, andthe Report on Objections reveal the following facts pertaining tothe eligibility of Delisle to vote.Delisle was listed as a hostler on 512DECISIONS OF NATIONAL'LABOR RELATIONS BOARDthe pay roll of the Company for the period preceding March 10,1939, which was used to determine the eligibility of employees to votein the election.On July 17, 1939, Delisle was transferred to theHanna division of the Company and given employment as a bull-dozer.A Field Examiner for the Board examined the records of theCompany with respect to Delisle's transfer and concluded, as statedby the Regional Director in his report on the objections, that Delisle"was temporarily hired by the Hanna division and that he would berecalled any day to his former position of hostler with the GreatLakes Steel Corporation, Great Lakes Division." In view of thiscircumstance, we find that Cyril Delisle was eligible to vote in theelection among the engineers, firemen, and hostlers of the Great Lakesdivision of the Company.The Independent Steel Workers Associa-tion maintains, nevertheless, that the parties had entered into a stipu-lation excluding Delisle from the eligible voters. It is not claimedthat the Board was a party, to this stipulation.There is considerabledoubt concerning the execution of this stipulation and counsel forthe Independent Steel Workers Association admits that "no formalstipulation was negotiated."Assuming that a valid stipulation wasentered into by the Brotherhood of Locomotive Firemen and Engine-men, the Independent Steel Workers Association, and the Company,we are of the opinion that it cannot operate to deprive an employeeof his tight to participate in an election, when he is otherwise eligibleto vote pursuant to the Board's Direction of Election. In conse-quence, we find that the objections filed by the Independent SteelWorkers Association are without merit.With Delisle's vote included, neither the Independent Steel Work-ersAssociation nor the Brotherhood of Locomotive Firemen andEnginemen have received a majority of the votes cast in the election.A majority of the employees of the Company in the appropriate unithave, nonetheless, indicated a desire to bargain collectively with theCompany.The Independent Steel Workers Association, which re-ceived the greater number of votes validly cast in the election, hasrequested the holding of a run-off election as an alternative to itschallenge of Delisle's eligibility to vote in the election.We find thatthe question concerning representation which has arisen ^ can best beresolved by the holding of a run-off election in which the employeesin the appropriate unit will' be given the opportunity to decidewhether or not they desire to be represented by the IndependentSteelWorkers Association.We will so direct.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- GREAT LAKES STEEL CORPORATION513lions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,.it is herebyDIRECTED that, as part of the investigation authorized by theBoard to determine representatives for the purpose of collec-tive bargaining with Great Lakes Steel Corporation, Ecorse, Mich-igan, an election by secret ballot shall be conducted within fifteen(15) clays from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, actingin this matter as an agent of the National Labor Relations Board,Lakes Steel Corporation at its Great Lakes division, Ecorse, Michi-.gain,who were eligible to vote in the election of August 18, 1939,excluding those who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by the Inde-pendent SteelWorkers Association for the purposes of collectivebargaining.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that Brotherhood of Railroad Trainmen hasbeen designated and selected by a majority of all conductors andswitchmen employed by the Great Lakes Steel Corporation at itsGreat Lakes division, Ecorse, Michigan, as their representative forthe purposes of collective bargaining and that, pursuant to the provi-sions of Section 9 (a) of the Act, Brotherhood of Railroad Trainmenis the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MR.WILLIAM M. LEISERSON took no part in the consideration ofthe above Supplemental Decision, Second Direction of Election andCertification of Representatives.[SAME TITLE]AMENDMENT TO SECOND DIRECTION OF ELECTIONOctober 2, 1939On September 19, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision, Second Directionof Election, and Certification of Representatives in the above-entitled 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding, the election to be held within fifteen (15) days from thedate of the Direction, under the direction and supervision of theRegional Director for the Seventh Region (Detroit, Michigan). TheBoard, having been advised by the Regional Director for the SeventhRegion that a longer period within which to hold the election is neces-sary, hereby amends the Second Direction of Election issued onSeptember 19, 1939, by striking therefrom the words "within fifteen(15) days from the date of this Direction" and substituting thereforthe words "within thirty (30) days from the date of this Direction."MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Amendment to Second Direction of Election.15 N. L.R. B., No. 57a.